PER CURIAM.
On January 22, 1949, appellant William E. Dawes filed a motion to dismiss his appeal from the denial by the district court of his motion, filed therein on May 28, 1948, for reduction of sentence on his conviction.
When the appeal was reached on the hearing calendar of this court, appellant appeared by his attorney, who filed briefs and urged that his motion be granted. The United States Attorney, on January 25, 1949, filed objections to the dismissal of the appeal; but, after full argument and colloquy between court and counsel, the objections to dismissal of this appeal were in effect withdrawn, it appearing that another appeal by the same party, William E. Dawes, has been docketed in this court and will in due course come on for hearing, at which time both the appellant and the United States Attorney will present several propositions respectively urged at the hearing of the instant appeal and will also present additional argument based upon subsequent proceedings in the district court which are not now before this court for review.
*854Accordingly, the motion of appellant for dismissal of his appeal filed January 22, 1949, is granted; and the appeal is ordered dismissed.